DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I and Species A (the embodiment of Fig. 1), readable on claims 1–14, in the reply filed on 26 March 2021 is acknowledged.  The traversal is on the ground(s) that the species identification is based on the figures of the application rather than the claims (see page 3).  This is not found persuasive because an election of species is not limited to only the claims but also species as disclosed. While the Examiner agrees claims 1–14 are generic to all disclosed species, the indicated species constitute different embodiments which are mutually exclusive from one another. In the event of future claim amendments, it is respectfully noted that the amendments should correspond to the elected species, and if restriction were not required at this stage, the examination of the multiple, mutually exclusive species, would constitute a search and examination burden for reasons set forth on page 4 of the Requirement for Restriction/Election mailed 27 November 2020.
The requirement is still deemed proper and is therefore made FINAL.
However, upon search and consideration of elected species A, it was determined that no search/examination burden exists between Species A and Species B (the embodiment of Fig. 2, where the wires are arranged only on the front side of the cell body), and thus Species A and B are rejoined for examination.
Claim 15 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 26 March 2021.
Claim Objections
Claims 2–14 are objected to because of the following informalities:  “The module” recited in the preamble of each claim should recite “The photovoltaic module” for consistency amongst the claims.  Appropriate correction is required.
Claims 1, 6–7 are objected to because of the following informalities:  “the cells” (claim 1 at lines 1–2 and 10; claim 6 at lines 1 and 2), “a given cell” (claim 7 at line 2),  and “a cell” (claim 7 at line 2) should recite “the plurality of photovoltaic cells”, “a given cell of the plurality of photovoltaic cells”, and “a cell of the plurality of photovoltaic cells” for consistency amongst claim terms and to avoid confusion of additional cells not clearly limited to the previously recited “plurality of photovoltaic cells”.  Appropriate correction is required.
Claims 1 objected to because of the following informalities:  “the module” (lines 11–12) should recite “the photovoltaic module” for consistency amongst claim terms.  Appropriate correction is required.
Claims 1–2 and 7–9 are objected to because of the following informalities:  “the individual wires” (claim 1 at line 13) and “the wires” (claim 2 at line 3; claim 7 at line 1; claim 8 at line 2; claim 9 at line 1) should each recite “the plurality of electrically conductive wires” for consistency amongst claim terms.  Appropriate correction is required.
Claims 2 and 12 are objected to because of the following informalities:  “the adhesive bond” (claim 2 at lines 1 and 11–12; claim 12 at line 3) should recite “the electrically conductive adhesive bond” for consistency amongst claim terms.  Appropriate correction is required.
Claims 3 is objected to because of the following informalities:  “the front side surface layer” should recite “the electrically conductive front side surface layer” for consistency amongst claim terms.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  “0,1 meter” should recite a customary decimal, i.e. “0.1 meter”.  Appropriate correction is required.
Claims 11 and 12 are objected to because of the following informalities:  “the adhesive wire coat” (each claim at line 1) should recite “the electrically conductive and adhesive wire coat” for consistency amongst claim terms. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1–14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the impinging electromagnetic radiation” in line 7. There is insufficient antecedent basis for this limitation in the claim. The previous recitation is directed to “absorption of electromagnetic radiation” (line 3) which is not necessarily identical to all incident/impinging electromagnetic radiation. The Examiner recommends each limitation recite “impinging” for clarification. 
Claim 1 recites the limitation “an electrically conductive front side surface layer… arranged on the semiconductor body and forms a front surface of the cell body and that is transparent for the impinging electromagnetic radiation used for the photogeneration of the charge carriers” (lines 5–7). It is unclear to the Examiner which of the aforementioned elements is transparent, i.e. the front side surface layer, the front surface, the semiconductor body, the cell body, etc. Clarification is required.
Claims 2–14 are rejected as being dependent upon rejected claim 1, for the incorporation of said indefinite.
Claim 4 recites the limitation “the back side surface layer is… transparent for those spectral components of impinging electromagnetic radiation that are used for the photogeneration of the charge carriers”. It is unclear to the Examiner if the impinging electromagnetic radiation recited in the instant claim is the same “impinging electromagnetic radiation” recited in claim 1 at line 7, i.e. from the front surface of the cell body, or a separate impinging electromagnetic radiation at the back surface of the cell body. Clarification is required.
Claim 7 recites the limitation “a front set of the wires runs on the front surface of the cell body… and is guided to the back surface of the cell body of a [next] cell”. It is unclear to the 
Claim 8 recites the limitation “a longitudinal extension direction of the wires”. It is unclear to the Examiner if this refers to the same as the “longitudinal wire extension” recited in claim 1 at line 14 or a separate direction different from that previously recited. Clarification is required.
Claim 10 recites the limitation “a non-corrosive plating”. It is unclear to the examiner if this is a product-by-process limitation requiring a metal plating layer, or if the limitation is open to additional elements which are non-metals and would “plate” or coat the layer, broadly recited. Clarification is required. For purposes of examination, the examiner will interpret the term “non-corrosive plating” as any non-corrosive coating layer.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1–2, 5–7, and 9–12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nath et al. (US 5,457,057; hereinafter “Nath”).

a plurality of photovoltaic cells (i.e. slabs 4A/B/C; Col. 9, line 67–Col. 10, line 12), each of the cells (slab 4 structure shown and described in Fig. 2) comprising a cell body (see body forming the slab in Figs. 2, 8, and 11) including a semiconductor body with a photosensitive region for photogeneration of charge carriers in response to absorption of electromagnetic radiation (photovoltaic body 12; col. 4, lines 18-47); wherein 
- the cell body includes an electrically conductive front side surface layer that is arranged on the semiconductor body and forms a front surface of the cell body and that is transparent for the impinging electromagnetic radiation used for the photogeneration of the charge carriers (transparent top electrode 16; col. 4, lines 20-23 and 55-59), and an electrically conductive back side surface layer that is arranged on the semiconductor body and forms a back surface of the cell body (substrate electrode 8; col. 4, lines 20-37); 
- the cells are electrically connected with each other via a plurality of electrically conductive wires (grid wires 42 in Figs. 8–11; col. 7, lines 18-61 and col. 9, lines 38-66) configured for providing a voltage to an external electrical load in operation of the module (col. 9, lines 5-10); 
- the individual wires have a convex outer surface in directions perpendicular to their respective longitudinal wire extension (see convex outer surface of wires 42 shown in Figs. 9–10, which is a cross section of the slab in Fig. 8 showing the extension direction of wires 42; Col. 3, lines 13-21) and include a metal core (metallic core 44; col. 7, lines 28-32) and an electrically conductive and adhesive wire coat (electrically conductive adhesive 46 shown coating the core 
Regarding claim 2, Nath further teaches the adhesive bond between the individual wires and the front side surface layer or the backside surface layer of a given cell body extends continuously across the front surface or the back surface of the cell body (col. 9, lines 10-18). The Examiner notes the limitations wherein the adhesive bond is “to allow the wires collecting photogenerated charge carriers directly at the front surface or the back surface at any point along the extension of the adhesive bond from a first edge to an opposite second edge of the cell body" is a recitation of intended use and/or functional language. The limitation is afforded patentable weight to the extent which structure is definitely defined and clearly set forth; as written, the limitations do not further structurally limit the claimed invention beyond the structure and configuration positively recited in claims 1 and 2. The limitations will be considered met so long as the device of the prior art meets all structural limitations and is capable of the intended use and/or function stated by Applicant. Accordingly, as Nath teaches all positively recited structural limitations, the device of Nath is capable of the use and/or function recited, absent a showing to the contrary. Furthermore, Nath shows the wires extending across the surface of the cell from a first edge to a second opposite edge (Fig. 8) and thus collecting photogenerated charge carriers along the length as claimed.

Regarding claim 6, Nath further teaches the cells are electrically connected via the plurality of wires to form a series connection of the cells (Fig. 11; col. 9, line 59–col. 10, line 2). The Examiner notes the limitations wherein the series connection is “for providing the voltage to the external electrical load" is a recitation of intended use and/or functional language. The limitation is afforded patentable weight to the extent which structure is definitely defined and clearly set forth; as written, the limitation does not further structurally limit the claimed invention beyond the structure and configuration recited in the claim. The limitations will be considered met so long as the device of the prior art meets all structural limitations and is capable of the intended use and/or function stated by Applicant. Accordingly, Nath teaches the series connection, and the photovoltaic module is capable of being connected to an external electrical load to output the voltage of the string, absent a showing to the contrary.
Regarding claim 7, Nath teaches the module of claim 6, and further teaches a front set of the wires runs on the front surface of the cell body of a given cell and is guided to the back surface of the cell body of a cell that is next in the series connection (see extension of the wires in Figs. 8 and 11 which would necessarily extend in a direction, i.e. laterally, to an adjacent cell’s back surface, as claimed).
Regarding claim 9, Nath further teaches the metal core of the wires is made of copper, aluminium, nickel or an alloy containing at least two of these metals (col 7, lines 28–32).

Regarding claim 11, Nath further teaches the adhesive wire coat is formed by a single layer of an electrically conductive adhesive material (Fig. 9A showing one coating layer 46 surrounding metallic core 44; col. 7, lines 28–37).
Regarding claim 12, Nath further teaches the adhesive wire coat (Fig. 9B), seen in a cross sectional view, comprises an inner coat layer contacting the metal core (50; col. 7, lines 44-55) and an outer coat layer enclosing the inner coat layer and forming the adhesive bond to the cell body (46; col. 7, lines 44-51 and col. 9, lines 10–19).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 and 13–14 are rejected under 35 U.S.C. 103 as being unpatentable over Nath as applied to claim 1, and further in view of Tsuzuki et al. (US 2002/0016016 A1; hereinafter “Tsuzuki”). Additional evidence provided by Guha et al. (US 4,775,425; hereinafter “Guha”) is relied upon by the Examiner.
Regarding claims 3 and 13, Nath teaches the module of claim 1, the limitations of which are set forth above. The Examiner notes that Nath is silent to the front side surface layer is anti-reflective for those spectral components of impinging electromagnetic radiation that are used for the photogeneration of the charge carriers as recited in claim 3, and the semiconductor body being explicitly a crystalline semiconductor as recited in claim 13. However, Nath explicitly teaches the top electrode is formed from a transparent conductive oxide (TCO), e.g. indium oxide, tin oxide, zinc oxide, and others (col. 4, lines 55–59). Nath additionally teaches the materials of the photovoltaic material forming the device is not restricted, and includes silicon and others (col. 4, lines 39–47).
Furthermore, Tsuzuki teaches a photovoltaic device comprising conductive wires on the front surface (Fig. 4; ¶¶ 0060-0069), analogous to that of Nath. Tsuzuki teaches the top electrode (upper electrode 406) is transparent to light and also functions as a reflection prevention layer for the semiconductor layers, e.g. Group IV semiconductors, which can also be crystalline semiconductors (¶¶ 0081, 0090-0091 and 0110).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Nath and use the disclosed materials of Tsuzuki taught as forming a functioning device of the same configuration, because the selection of known materials based upon their suitability for their intended uses supports a 
Regarding claim 14, Nath teaches the module of claim 1. However, Nath is silent to the cell body additionally includes an electrically conductive passivation layer arranged directly on a surface of the semiconductor body.
Tsuzuki teaches a photovoltaic device comprising conductive wires on the front surface (Fig. 4; ¶¶ 0060-0069), analogous to that of Nath. Tsuzuki teaches the lower electrode includes a stainless steel substrate formed with a Ag film and a ZnO film, and the semiconductor layers are sequentially formed thereon (¶ 0110).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the stainless steel lower electrode in the device of Nath for the stainless steel, Ag film, and ZnO film of Tsuzuki because the simple substitution of one known element for another known element in the art to perform the same function, in the instant case a lower electrode in a photovoltaic module, supports a prima facie obviousness determination (see MPEP 2143 I. B.), especially since one of ordinary skill in the art has a reasonable expectation of success based on the predictability of electrode function disclosed by Tsuzuki. The modification would necessarily result in the ZnO film of the combination abutting the semiconductor layers forming the photovoltaic body. As evidenced by Guha, a zinc oxide layer disposed between a highly reflective layer (e.g. Ag) and the semiconductor layer functions as a passivation layer for the device (col. 8, lines 22–25), thus the .
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Nath as applied to claim 1 above, and further in view of Takeyama et al. (US 2004/0144420; hereinafter “Takeyama”) .
Regarding claim 4, Nath teaches the module of claim 1, the limitations of which are set forth above. However, Nath is silent to the back side surface layer is anti-reflective and trans- parent for those spectral components of impinging electromagnetic radiation that are used for the photogeneration of the charge carriers.
Takeyama teaches photovoltaic devices (abstract). Takeyama teaches the lower electrode can be made of various materials, including stainless steel as well as transparent conductive oxides which are textured to cause diffuse reflection of light (¶ 0066).
Therefore, it would have been obvious to one of ordi nary skill in the art before the effective filing date of the claimed invention to have substituted the stainless steel lower electrode in the device of Nath for the textured transparent conductive oxide of Takeyama because the simple substitution of one known element for another known element in the art to perform the same function, in the instant case a lower electrode in a photovoltaic module, supports a prima facie obviousness determination (see MPEP 2143 I. B. and MPEP 2144.07), especially since one of ordinary skill in the art has a reasonable expectation of success based on the predictability of electrode function disclosed by Takeyama. The modification would necessarily result in the back side surface layer being transparent and antireflective, i.e. textured for diffuse reflection, as recited in instant claim 4.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Nath as applied to claim 1 above, and further in view of Lüdemann et al. (US 6,423,567 B1; hereinafter “Lüdemann”).
Regarding claim 8, Nath teaches the module of claim 1, the limitations of which are set forth above. While Nath teaches a plurality of wires across the surface (Fig. 8), Nath is silent to the cells comprising 10 to 40 wires per 0.1 meter, counted in a direction perpendicular to a longitudinal extension of the wires.
Lüdemann teaches photovoltaic cells (solar cells; abstract). Lüdemann teaches that solar cells include a grid contact on the front, or light-facing, side, and that it is a known issue to balance the shading of the grid contact on the light-incident surface with the resistance of smaller and fewer grid electrodes. Lüdemann teaches with less shading comes more light to the cell, but this must be balanced with ensuring the transport of current with little resistance. To balance the two, the sizing and numbering of the grid electrodes must be selected to not be too large and not be too small, respectively, establishing the aforementioned variables as known result effective variables which affect the amount of shading and the resistance of the grid electrodes in solar cells (col. 1, lines 51-65).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the number of wires per decimeter (0.1 m) in order to determine the optimal number of grid electrodes/wires which minimizes shading and resistance of the electrodes, as taught above by Lüdemann, and arrive upon the claimed range of 10 to 40 wires per 0.1 meter, counted in a direction perpendicular to a longitudinal extension of the wires. The court has held that absent evidence of criticality or In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See also MPEP §2144.05.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2016/0284895 A1 teaches conductive wires on the front and rear surfaces of a photovoltaic cell (Figs. 1–3).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD SCHMIEDEL whose telephone number is (571)272-5197.  The examiner can normally be reached on M, T, Th, F: 10am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/EDWARD J. SCHMIEDEL/Primary Examiner, Art Unit 1726